326-/5-
                                ELECTRONIC RECORD




COA #      02-14-00247-CR                        OFFENSE:         49.08


           Marcus Edward Click v. The State
STYLE:     ofTexas                               COUNTY:          Hood

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:     355th District Court


DATE: 02/26/15                    Publish: NO    TC CASE #:       CR12270




                        IN THE COURT OF CRIMINAL APPEALS


          Marcus Edward Click v. The State of
STYLE:    Texas                                       CCA#:           %1t*-IS
         APPEllAUT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          Kefctfd                                     JUDGE: .

DATE:        (Os/rt/xO'S'                             SIGNED:                            PC:_

JUDGE:            fJ*. U*A^**^                        PUBLISH:,                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                             ELECTRONIC RECORD